                    1   Jenny H. Wang Bar No.
                        jenny.wang@ogletree.com
                    2   OGLETREE, DEAKINS, NASH,
                        SMOAK & STEWART, P.C.
                    3   Park Tower, Fifteenth Floor
                        695 Town Center Drive
                    4   Costa Mesa, CA 92626
                        Telephone: 714-800-7900
                    5   Facsimile: 714-754-1298
                    6   Attorneys for Defendant
                        Liberty Life Assurance Company of Boston
                    7

                    8                       UNITED STATES DISTRICT COURT
                    9                      EASTERN DISTRICT OF CALIFORNIA
                   10                             SACRAMENTO DIVISION
                   11

                   12   DIANE R. TORNINCASA,                     Case No. 2:19-CV-02002-MCE-KJN
                   13              Plaintiff,                    SECOND STIPULATION AND
                                                                 ORDER TO EXTEND BRIEFING
                   14                                            DEADLINES
                             v.
                   15                                            Complaint Filed: October 3, 2019
                      LIBERTY LIFE ASSURANCE                     Trial Date:      None Set
                   16 COMPANY OF BOSTON,                         Judge:           Hon. Morrison C.
                                                                                  England, Jr.
                   17              Defendant.
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

19cv2002.so.0124
                   26

                   27

                   28

                                                                 1          Case No. 2:19-CV-02002-MCE-KJN
                                   SECOND STIPULATION AND ORDER TO EXTEND BRIEFING DEADLINES
                   1           WHEREAS, Plaintiff Diane Tornincasa filed a Motion to Strike certain
                   2   affirmative defenses asserted by Defendant Liberty Life Assurance Company of
                   3   Boston (“Liberty”) and to have certain allegations in the Complaint deemed admitted;
                   4           WHEREAS, the above-referenced Motion to Strike (Dkt. #9, hereinafter, the
                   5   “Motion”) was scheduled for hearing on January 23, 2020, making the opposition
                   6   deadline January 9, 2010 and the reply deadline January 16, 2020;
                   7           WHEREAS, by Minute Order dated December 5, 2020 (Dkt. #10), this Court
                   8   took the hearing on the Motion off calendar but kept the opposition and reply deadlines
                   9   in accordance with the original Motion hearing date;
                10             WHEREAS, the parties stipulated and requested the Court to continue the
                11     opposition and reply deadlines for the Motion pending completion of a mediation with
                12     Edwin Oster of Judicate West, which the parties expected would occur on January 7,
                13     2020;
                14             WHEREAS, the Court granted the stipulation (Dkt. #12), extending the
                15     opposition and reply deadlines to February 7 and 14, 2020, respectively;
                16             WHEREAS, the parties have since rescheduled the mediation to February 11,
                17     2020 and wish to save the time and expense of further briefing on the Motion pending
                18     completion of the February 11th mediation:
                19             The parties, by and through their counsel of record whose signatures appear
                20     below, hereby stipulate and respectfully request the Court to continue the Motion
                21     opposition and reply deadlines to February 25, 2020 and March3, 2020, respectively.
                22

                23             IT IS SO STIPULATED.
                24

                25

                26

                27
19cv2002.so.0124
                28

                                                                1               Case No. 2:19-CV-02002-MCE-KJN
                                        STIPULATION AND ORDER TO EXTEND BRIEFING DEADLINES
                   1
                       DATED: January 23, 2020__           OGLETREE, DEAKINS, NASH, SMOAK &
                   2                                       STEWART, P.C.
                   3

                   4
                                                           By: /s/ Jenny H. Wang
                   5                                           Jenny H. Wang
                                                               Attorneys for Defendant
                   6                                           Liberty Life Assurance Company of
                                                               Boston
                   7
                       DATED: January 23, 2020             ERISA LAW CENTER
                   8

                   9

                10                                         By: /s/ Raquel M. Busani
                                                               Raquel M. Busani, Esq.
                11                                             Attorneys for Plaintiff Diane R.
                                                               Tornincasa
                12

                13

                14
                            IT IS SO ORDERED.
                15
                       DATED: January 24, 2020
                16

                17
                                                        _______________________________________
                18
                                                        MORRISON C. ENGLAND, JR.
                19                                      UNITED STATES DISTRICT JUDGE

                20

                21

                22

                23

                24

                25

                26

                27
19cv2002.so.0124
                28

                                                             2               Case No. 2:19-CV-02002-MCE-KJN
                                     STIPULATION AND ORDER TO EXTEND BRIEFING DEADLINES
